Debtor Name        Munchery, Inc.
United States Bankruptcy Court for the Northern District of California
Case number (if known):           19-30232



                                                                                                                           Check if this is an
                                                                                                                           amended filing
Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write the debtor's name and case number (if known).

Part 1:     Income



1. Gross Revenue from business


     None



     Identify the beginning and ending dates of the debtor's fiscal year, which may    Sources of Revenue                      Gross Revenue
     be a calendar year                                                                                                        (before deductions and
                                                                                                                               exclusions)
1.1 Fiscal Year                     From January 1,        To      December 31,           Operating a business                $25,781,913.05
                                         2018                      2018
                                                                                          Other



1.2 Fiscal Year                     From January 1,        To      December 31,           Operating a business                $42,099,362.77
                                         2017                      2017
                                                                                          Other



2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     None



                                                                                       Description of sources of               Gross Revenue
                                                                                       revenue                                 from each
                                                                                                                               (before     source and
                                                                                                                                       deductions
                                                                                                                               exclusions)
2.1 Fiscal Year                     From January 1,        To      December 31,         Interest and credit card                  $48,637.13
                                         2018                      2018                 rewards




2.2 Fiscal Year                     From January 1,        To      December 31,         Interest and credit card                  $88,916.34
                                         2017                      2017                 rewards




Part 2:     List Certain Transfers Made Before Filing for Bankruptcy




     Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 1
            Case: 19-30232           Doc# 96          Filed: 03/29/19          Entered: 03/29/19 15:39:35                 Page 1 of 21
      In re Munchery, Inc.                                                                                             Case No. 19-30232


3. Certain payments or transfers to creditors within 90 days before filing this case
List payments of transfers - including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on
4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

      None

        Creditor's name and address              Dates                Total amount or value             Reasons for payment or transfer
                                                                                                        Check all that apply
3.1 See attached SOFA Exhibit 3                                                                                  Secured Debt
                                                                                                                  Unsecured Loan Payments
                                                                                                                  Suppliers or vendors
                                                                                                                  Services
                                                                                                                  Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not
include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general
partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor.
11 U.S.C. § 101(31).

      None

        Insider's name and address               Dates                Total amount or value             Reasons for payment or transfer
4.1 James Beriker                                  July - August 2018            $200,000.00                2017 Bonus
    220 Shaw Rd
    South San Francisco, CA 94080



      Relationship to debtor
      CEO

4.2 James Beriker                                  2018                          $450,000.00                Salary
    220 Shaw Rd
    South San Francisco, CA 94080



      Relationship to debtor
      CEO

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None

        Creditor's name and address              Description of the property                            Date           Value of property
5.1     Kimino Drinks Inc.                       Kimino Yuzu Pallet (50 cases)                          02/2019                $1,896.00
        77 Van Ness Ave., Suite 101
        San Francisco, CA 94102




      Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 2
             Case: 19-30232             Doc# 96           Filed: 03/29/19            Entered: 03/29/19 15:39:35                    Page 2 of 21
     In re Munchery, Inc.                                                                                               Case No. 19-30232


6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
debtor owed a debt.

  X None



     Creditor's name and address                       Description of the action creditor took            Date action was                     Amount
                                                                                                          taken




Part 3:      Legal Actions or Assignments




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 3
             Case: 19-30232              Doc# 96          Filed: 03/29/19             Entered: 03/29/19 15:39:35                     Page 3 of 21
    In re Munchery, Inc.                                                                                             Case No. 19-30232


7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
involved in any capacity—within 1 year before filing this case.

     None



     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.1 Costarella Seafoods Inc.                 Breach of Contract                           Superior Court of California County of San              Pending
    vs.                                                                                   Francisco 400 McAllister Street, San                    On appeal
    Munchery, Inc. Et Al                                                                  Francisco, CA 94102

    Case number                                                                                                                                   Concluded
    CGC-19-573736




     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.2 Good Stuff Distributor, Inc. vs.         Unpaid Invoices                              Superior Court of California County of San              Pending
    Munchery Inc, DBA Munchery SF                                                         Francisco 400 McAllister Street, San                    On appeal
                                                                                          Francisco, CA 94102
    Case number                                                                                                                                   Concluded
    CSM-19-859988




     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.3 Oakville Produce Partners. LLC           Breach of Contract                           Superior Court of California County of San              Pending
    vs.                                                                                   Francisco 400 McAllister Street, San                    On appeal
    Munchery Inc. Et Al                                                                   Francisco, CA 94102

    Case number                                                                                                                                   Concluded
    CGC-19-573371




     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.4 Rocker Bros. Meat & Provision, Inc.      Breach of Settlement Agreement               Superior Court of California County of San              Pending
    vs.                                                                                   Francisco 400 McAllister Street, San                    On appeal
    Munchery Inc. Et Al                                                                   Francisco, CA 94102

    Case number                                                                                                                                   Concluded
    CGC-19-573326




     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.5 Joshua James Eaton Philips and           Employment Suit                              Northern District of California                         Pending
    Christina Brooks                                                                                                                              On appeal
    vs.
    Munchery, Inc.

    Case number                                                                                                                                   Concluded
    3:19-cv-00469-JSC




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 4
            Case: 19-30232              Doc# 96         Filed: 03/29/19            Entered: 03/29/19 15:39:35                    Page 4 of 21
    In re Munchery, Inc.                                                                                       Case No. 19-30232

     Case title                            Nature of case                           Court or agency's name and address                   Status of case
7.6 LA Specialty Produce Co., A            Demand Letter                            N/A                                                       Pending
    California corporation, dba San                                                                                                           On appeal
    Francisco Specialty
    vs.
    Munchery, Inc., James Beriker, Tri
    Duy Tran

    Case number                                                                                                                               Concluded
    N/A




     Case title                            Nature of case                           Court or agency's name and address                   Status of case
7.7 Performance Food Group, Inc., a        Nonpayment for Goods Sold and            Superior Court of California, County of San               Pending
    Colorado corporation, dba              Delivered                                Francisco                                                 On appeal
    Performance Foodservice                                                         400 McAllister St
    vs.                                                                             San Francisco, CA 91402-4515
    Munchery, Inc., a Delaware
    corporation dba Munchery

    Case number                                                                                                                               Concluded
    CGC-19-573859




     Case title                            Nature of case                           Court or agency's name and address                   Status of case
7.8 Triple B Corporation, dba Charlie’s    Breach of Contract, Enforcement of       United States District Court, Western                     Pending
    Produce, a Washington corporation      PACA Trust Provisions, Breach of         District of Washington at Seattle                         On appeal
    vs.                                    Fiduciary Duty by PACA Trustee,
    Munchery Inc., a Delaware              Violation of PACA
    corporation, and James Beriker, an
    individual

    Case number                                                                                                                               Concluded
    2:18-cv-01674




     Case title                            Nature of case                           Court or agency's name and address                   Status of case
7.9 Martin Bogetz                          Unknown                                  State of California Department of Justice                 Pending
    vs.                                                                             Public Inquiry Unit                                       On appeal
    Munchery, Inc.                                                                  P.O. Box 944255
                                                                                    Sacramento, CA 94244-2550
    Case number                                                                                                                               Concluded
    823291




     Case title                            Nature of case                           Court or agency's name and address                   Status of case
7.10 GrubMarket dba Fresh Green            Demand Letter                            N/A                                                       Pending
     vs.                                                                                                                                      On appeal
     Munchery, Inc.

    Case number                                                                                                                               Concluded
    N/A




     Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 5
           Case: 19-30232                Doc# 96     Filed: 03/29/19            Entered: 03/29/19 15:39:35                  Page 5 of 21
      In re Munchery, Inc.                                                                                           Case No. 19-30232


8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

  X None



      Custodian's name and address             Description of the property                Value




Part 4:        Certain Gifts and Charitable Contributions



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
value of gifts to that recipient is less than $1,000


      None



      Recipient's name and address                    Description of the gifts or contributions        Dates given                         Value

9.1       Various charities through Food Runners      Perishables                                      5/26/2017 -                     Unknown
          San Francisco                                                                                3/1/2019
          2579 Washington St
          San Francisco, CA 94115

          Recipient's relationship to debtor
          Community organizations


      Recipient's name and address                    Description of the gifts or contributions        Dates given                         Value

9.2       SF City Impact                              Perishables                                      Unknown                         Unknown
          230 Jones St
          San Francisco, CA 94102
          Recipient's relationship to debtor
          Community organization


Part 5:        Certain Losses




      Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 6
              Case: 19-30232            Doc# 96          Filed: 03/29/19           Entered: 03/29/19 15:39:35                    Page 6 of 21
       In re Munchery, Inc.                                                                                          Case No. 19-30232


10. All losses from fire, theft, or other casualty within 1 year before filing this case.


  X None



       Description of the property lost and            Amount of payments received for the loss Date of loss                       Value of property lost
       how the loss occurred                           If you have received payments to cover the
                                                       loss, for example, from insurance, government
                                                       compensation, or tort liability, list the total
                                                       received.
                                                       List unpaid claims on Official Form 106 A/B
                                                       (Schedule A/B: Assets - Real and Personal
                                                       Property).




Part 6:        Certain Payments of Transfers



11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
bankruptcy relief, or filing a bankruptcy case.

       None



       Who was paid or who received the                If not money, describe any property             Dates                      Total amount or value
       transfer? Address                               transferred
11.1      Armanino LLP                                                                                 02/19/2019                    $20,000.00
          12657 Alcosta Blvd, Ste 500                                                                  02/27/2019                    $20,000.00
          San Ramon, CA 94583

          Email or website address
          https://www.armaninollp.com/
          Who made the payment, if not debtor?

       Who was paid or who received the                If not money, describe any property             Dates                      Total amount or value
       transfer? Address                               transferred
11.2      Finestone Hayes LLP                                                                          01/11/2019                    $15,000.00
          456 Montgomery St, 20th Fl                                                                   02/27/2019                    $75,000.00
          San Francisco, CA 94104

          Email or website address
          https://www.fhlawllp.com/
          Who made the payment, if not debtor?




       Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 7
              Case: 19-30232              Doc# 96         Filed: 03/29/19          Entered: 03/29/19 15:39:35                    Page 7 of 21
     In re Munchery, Inc.                                                                                           Case No. 19-30232


12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

  X None



     Name of trust or device                         Describe any property transferred                 Dates transfers            Total amount or value
                                                                                                       were made




13. Transfers not already listed on this statement
List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

  X None



     Who received transfer? Address.                 Description of property transferred or            Date transfer was          Total amount or value
                                                     payments received or debts paid in                made
                                                     exchange.




Part 7:     Previous Locations




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 8
           Case: 19-30232              Doc# 96          Filed: 03/29/19            Entered: 03/29/19 15:39:35                    Page 8 of 21
       In re Munchery, Inc.                                                                                       Case No. 19-30232


14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

       Does not apply

          Address                                                                                   Dates of occupancy
14.1      375 Alabama St, Suite 300                                                                 08/2014 - 06/2018
          San Francisco, CA 94110

14.2      220 Shaw Rd                                                                               05/2015 - current
          South San Francisco, CA 94080

14.3      935 Howard St                                                                             08/2014 - current
          San Francisco, CA 94103

14.4      1633 Valencia St                                                                          05/2015 - 03/2018
          San Francisco, CA 94110

14.5      4508 Del Rey Ave                                                                          09/2018 - current
          Los Angeles, CA 90292

14.6      3200 Olympic Blvd                                                                         01/2015 - 08/2018
          Santa Monica, CA 90404

14.7      5242 West Washington Blvd                                                                 12/2014 - 08/2017
          Los Angeles, CA 90016

14.8      18527 S Broadway                                                                          03/2015 - 07/2018
          Carson, CA 90248

14.9      3025 1st Ave, Ste B                                                                       01/2016 - 06/2018
          Seattle, WA 98121

14.10 1207 S Jackson St, Ste 209                                                                    10/2013 - 06/2018
      Seattle, WA 98144

14.11 1207 S Jackson St, Ste 210                                                                    09/2014 - 06/2018
      Seattle, WA 98144

14.12 5 Tudor City Pl                                                                               06/2018 - 06/2018
      New York, NY 10017
      (701 1st Ave)

14.13 95-97 Horatio St                                                                              10/2014 - 09/2018
      New York, NY 10014
      (521 West St)

14.14 435 East 86th St                                                                              12/2014 - 08/2018
      New York, NY 10028

14.15 9215 51st Ave, Ste 11                                                                         03/2017 - 07/2018
      College Park, MD 20740

14.16 268 3rd Ave                                                                                   01/2015 - 09/30/2018
      Brooklyn, NY 11215

Part 8:        Health Care Bankruptcies




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 9
              Case: 19-30232              Doc# 96      Filed: 03/29/19           Entered: 03/29/19 15:39:35                    Page 9 of 21
     In re Munchery, Inc.                                                                                           Case No. 19-30232


15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
     No Go to Part 9.
     Yes. Fill in the information below.


          Facility name and address                    Nature of the business operation, including type of services the         If debtor provides meals
                                                       debtor provides                                                          and housing, number of
                                                                                                                                 patients in debtor's care



                                                       Location where patient records are maintained                               How are records kept?
                                                                                                                                      Electronically
                                                                                                                                       Paper

Part 9:          Personally Identifiable Information



16. Does the debtor collect and retain personally identifiable information of customers?

     No
     Yes. State the nature of the information collected and retained.       Names, physical addresses, email addresses, and telephone numbers for the
                                                                            purpose of providing the delivery service.


     Does the debtor have a privacy policy about that information?
            No
            Yes.




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

     No Go to Part 10.
     Yes. Does the debtor serve as plan administrator?


            No. Go to Part 10.
            Yes. Fill in below:
            Name of plan                                                                           Employer identification number of plan
            2012 Stock Option                                                                      EIN: XX-XXXXXXX
            Has the plan been terminated?
               No
                   Yes


Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




     Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                  Page 10
                 Case: 19-30232            Doc# 96          Filed: 03/29/19 Entered: 03/29/19 15:39:35                           Page 10 of
                                                                          21
       In re Munchery, Inc.                                                                                           Case No. 19-30232


18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

       None



       Financial institution name and            Last 4 digits of account       Type of account      Date account was closed,          Last balance before
       address                                   number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
18.1     Comerica Bank                                4676                          Checking            1/23/2019                          $39.26
         226 Airport Parkway                                                        Savings
         San Jose, CA 94110-4348
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




       Financial institution name and            Last 4 digits of account       Type of account      Date account was closed,          Last balance before
       address                                   number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
18.2     Comerica Bank                                4692                          Checking            1/23/2019                           $0.00
         226 Airport Parkway                                                        Savings
         San Jose, CA 94110-4348
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




       Financial institution name and            Last 4 digits of account       Type of account      Date account was closed,          Last balance before
       address                                   number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
18.3     Comerica Bank                                4783                          Checking            1/23/2019                           $0.00
         226 Airport Parkway                                                        Savings
         San Jose, CA 94110-4348
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

 X None



       Depository institution name and       Names of anyone with access to it.             Description of contents                             Does debtor
       address                               Address                                                                                            still have it?
                                                                                                                                                     No

                                                                                                                                                     Yes




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 11
              Case: 19-30232             Doc# 96          Filed: 03/29/19 Entered: 03/29/19 15:39:35                                Page 11 of
                                                                        21
    In re Munchery, Inc.                                                                                                Case No. 19-30232


20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

  X None



     Facility name and address                Names of anyone with access to it.             Description of contents                               Does debtor
                                              Address                                                                                              still have it?
                                                                                                                                                        No

                                                                                                                                                        Yes




Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own



21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust.
Do not list leased or rented property.

  X None



     Owner's name and address                 Location of the property                       Description of the property                               Value




Part 12:     Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
 - Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium)
 - Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
operated, or utilized.
 - Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
harmful substance.




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 12
             Case: 19-30232               Doc# 96           Filed: 03/29/19 Entered: 03/29/19 15:39:35                                 Page 12 of
                                                                          21
    In re Munchery, Inc.                                                                                      Case No. 19-30232


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

     No
     Yes. Provide details below.


     Case title                           Court or agency name and address          Nature of the case                            Status of case
                                                                                                                                        Pending
                                                                                                                                        On appeal
    Case number                                                                                                                         Concluded




23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

     No
     Yes. Provide details below.


     Site name and address                Governmental unit name and                Environmental law, if known                    Date of notice
                                          address




24. Has the debtor notified any governmental unit of any release of hazardous material?

     No
     Yes. Provide details below.


     Site name and address                Governmental unit name and                Environmental law, if known                    Date of notice
                                          address




Part 13:    Details About the Debtor's Business or Connections to Any Business




     Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 13
            Case: 19-30232            Doc# 96         Filed: 03/29/19 Entered: 03/29/19 15:39:35                         Page 13 of
                                                                    21
    In re Munchery, Inc.                                                                                           Case No. 19-30232


25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

 X None

      Business name and address                Describe the nature of                                Employer identification
                                               the business                                          number. Dates business
                                                                                                     existed




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


     None

      Name and address                                                                               Dates of service
26a.1 Armanino, LLP                                                                                  May 2018 - current
      12657 Alcosta Blvd, Ste
      500
      San Ramon, CA 94583

26a.2 Tanya Pastrano                                                                                 05/2017 - 06/2018

26a.3 Chloe Lee                                                                                      08/2017 - 06/2018


26a.4 Carol Lampson                                                                                  03/2017 - 04/2017


26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.


 X None

      Name and address                                                                               Dates of service



26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


     None

      Name and address                                                                               If any books of account
                                                                                                     and records are
                                                                                                     unavailable, explain why
26c.1 Armanino, LLP
      12657 Alcosta Blvd, Ste
      500
      San Ramon, CA 94583




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 14
            Case: 19-30232              Doc# 96          Filed: 03/29/19 Entered: 03/29/19 15:39:35                              Page 14 of
                                                                       21
    In re Munchery, Inc.                                                                                        Case No. 19-30232


26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.


    None

      Name and address
26d.1 Comerica
      226 Airport Pkwy
      San Jose, CA 95110-4348

26d.2 Triple Point
      2755 Sand Hill Rd
      Menlo Park, CA 94025

26d.3 Menlo
      2884 Sand Hill Rd
      Menlo Park, CA 94025

26d.4 Sherpa
      800 Market St, 8th Fl
      San Francisco, CA 94102

26d.5 eVentures
      600 Montgomery St, 43rd
      Fl
      San Francisco, CA 94111

26d.6 COTA Capital
      455 Market St, Ste 1850
      San Francisco, CA 94105

26d.7 Northgate
      150 California St
      San Francisco, CA 94111


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     No
     Yes. Give the details about the two most recent inventories


     Name of the person who supervised                                                             Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                       (cost, market, or other basis)
                                                                                                                              of each inventory


      Name and address of the person who has possession of inventory records




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy               Page 15
            Case: 19-30232               Doc# 96         Filed: 03/29/19 Entered: 03/29/19 15:39:35                        Page 15 of
                                                                       21
       In re Munchery, Inc.                                                                                    Case No. 19-30232


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.




         Name                       Address                     Position and nature of         % of interest, if any
                                                                any interest
28.1     James Beriker              220 Shaw Rd                 CEO - Executive
                                    South San Francisco, CA     Management
                                    94080

28.2     SherpaEverest Fund, LP     800 Market St, Ste 800      Equity Investor                12.1952%
                                    San Francisco, CA 94102

28.3     Menlo Ventures XI, L.P.    3000 Sand Hill Rd           Equity Investor                10.9082%
                                    Menlo Park, CA 94025

28.4     Sherpa Ventures Fund, LP   800 Market St, Ste 800      Equity Investor                10.9445%
                                    San Francisco, CA 94102

28.5     BV eVentures Fund II, LP   600 Montgomery St, Fl 43    Equity Investor                10.4261%
                                    San Francisco, CA 94111

28.6     Menlo Ventures XII, L.P.   3000 Sand Hill Rd           Equity Investor                7.3044%
                                    Menlo Park, CA 94025

28.7     Mousserena, L.P.                                       Equity Investor                5.073%


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

       No
       Yes. Identify below.
         Name                       Address                     Position and nature of         Period during which
                                                                any interest                   position or interest was held
29.1     Pravin Vazirani            2884 Sand Hill Rd, Suite    Board Member                   Through 11/2/2018
                                    100
                                    Menlo Park, CA 90425

29.2     Tom Gielsemann             600 Montgomery St, 43rd     Board Member                   Through 7/27/2018
                                    Floor
                                    San Francisco, CA 94111

29.3     Brian Yee                  800 Market St, 8th Floor    Board Member                   Through 1/21/2019
                                    San Francisco, CA 94102

29.4     Ron Burkle                 9130 West Sunset Blvd       Board Member                   Through 8/30/2018
                                    Beverly Hills, CA 90069




       Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 16
               Case: 19-30232          Doc# 96         Filed: 03/29/19 Entered: 03/29/19 15:39:35                        Page 16 of
                                                                     21
       In re Munchery, Inc.                                                                                            Case No. 19-30232


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


       Name and address of recipient                        Amount of money or description and          Dates                   Reason for providing this
                                                            value of property                                                            value
30.1     See SOFA 4
         Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
         Name of the parent corporation                                 Employer identification number of the
                                                                        parent corporation




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
       Yes. Identify below.
         Name of the pension fund                                       Employer identification number of the
                                                                        pension fund




Part 14:       Signature and Declaration

  WARNING       Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years or both.
  18 U.S.C. §§ 152, 1341, 1519, and 3571.

  I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
  is true and correct.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on.          3/28/2019
                        MM / DD / YYYY

        /s/ James Beriker                                                                        James Beriker
                                                                               Printed name
  Signature of individual signing on behalf of the debtor

                                                  CEO
  Position or relationship to the debtor

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
        No

        Yes




       Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 17
               Case: 19-30232                   Doc# 96        Filed: 03/29/19 Entered: 03/29/19 15:39:35                         Page 17 of
                                                                             21
            STATEMENT OF FINANCIAL AFFAIRS


                                EXHIBIT
                           PART 2, QUESTION 3

     CERTAIN PAYMENTS OR TRANSFERS TO CREDITORS
        WITHIN 90 DAYS BEFORE FILING THIS CASE




Case: 19-30232   Doc# 96   Filed: 03/29/19 Entered: 03/29/19 15:39:35   Page 18 of
                                         21
Munchery, Inc.
Case No. 19-30232
SOFA Exhibit 3. Certain payments or transfers to creditors within 90 days before filing this case.

                Creditor                Date                                            Address                                    Amount                 Reason for Payment
    95-97 Horatio, LLC                12/17/2018   387 Park Avenue South, 7th Floor, TF Cornerstone Inc., New York, NY 10016   $       17,720.61   Rent
    95-97 Horatio, LLC Total                                                                                                   $       17,720.61
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $          467.42   Payroll Funding
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $        4,088.57   Payroll Funding
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       18,517.58   Payroll Funding
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       22,216.78   Payroll Funding
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       54,481.77   Payroll Funding
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       55,724.17   Payroll Funding
    ADP                               11/29/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $      178,665.15   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $          281.34   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $        1,157.06   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $        4,862.59   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       20,386.12   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       21,320.82   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       52,644.80   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       55,844.59   Payroll Funding
    ADP                               12/13/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $      185,159.47   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $          727.74   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $        4,383.61   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       18,710.58   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       18,810.87   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       45,097.73   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $       48,811.40   Payroll Funding
    ADP                               12/27/2018   PO Box 31001-1874, Pasadena, CA 91110                                       $      179,455.29   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $          622.26   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $        2,955.47   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $        8,370.81   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       23,896.18   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       38,284.65   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       47,131.87   Payroll Funding
    ADP                                1/10/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $      110,077.92   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $          496.09   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $        7,107.00   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       23,642.79   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       32,020.80   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       58,154.50   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $       90,682.65   Payroll Funding
    ADP                                1/18/2019   PO Box 31001-1874, Pasadena, CA 91110                                       $      226,506.77   Payroll Funding
    ADP Total                                                                                                                  $    1,661,765.21
    Aetna                             12/3/2018    PO Box 31001-1874, Pasadena, CA 91110                                       $       15,462.43   Payroll Benefits
    Aetna                              1/2/2019    PO Box 31001-1874, Pasadena, CA 91110                                       $       21,903.39   Payroll Benefits
    Aetna Total                                                                                                                $       37,365.82
    American Express                  11/30/2018   PO Box 0001, Los Angeles, CA 90096                                          $      106,981.94   CC Payment



                                Case: 19-30232        Doc# 96          Filed: 03/29/19 Entered: 03/29/19 15:39:35                  Page 19 of
                                                                                  Page21
                                                                                       1 of 3
Munchery, Inc.
Case No. 19-30232
SOFA Exhibit 3. Certain payments or transfers to creditors within 90 days before filing this case.

                Creditor                Date                                             Address                         Amount              Reason for Payment
    American Express                   12/3/2018   5042 Wilshire Blvd, Los Angeles, CA 90036                         $       8,022.56   Merchant Fee
    American Express                  12/28/2018   PO Box 0001, Los Angeles, CA 90096                                $      87,373.69   CC Payment
    American Express                    1/2/2019   5042 Wilshire Blvd, Los Angeles, CA 90036                         $          33.97   Merchant Fee
    American Express                    1/2/2019   5042 Wilshire Blvd, Los Angeles, CA 90036                         $       6,816.32   Merchant Fee
    American Express                   1/18/2019   5042 Wilshire Blvd, Los Angeles, CA 90036                         $          85.00   Merchant Fee
    American Express                   1/22/2019   5042 Wilshire Blvd, Los Angeles, CA 90036                         $          87.95   Merchant Fee
    American Express Total                                                                                           $     209,401.43
    Applied Underwriters              1/15/2019    PO Box 3646, Omaha, NE, 68103                                     $       7,364.08   Workers Compensation
    Applied Underwriters Total                                                                                       $       7,364.08
    Armanino, LLP                     11/27/2018   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      64,693.19   Accounting Services
    Armanino, LLP                     12/13/2018   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      36,276.94   Accounting Services
    Armanino, LLP                     12/26/2018   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      26,513.31   Accounting Services
    Armanino, LLP                      1/10/2019   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      17,000.00   Accounting Services
    Armanino, LLP                      1/14/2019   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      16,922.36   Accounting Services
    Armanino, LLP                      1/17/2019   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      10,000.00   Accounting Services
    Armanino, LLP                      1/18/2019   12657 Alcosta Blvd, Suite 500, San Ramon, CA 94583                $      20,000.00   Accounting Services
    Armanino, LLP Total                                                                                              $     191,405.80
    Bill.com                          11/29/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $     176,414.18   Bill Payments
    Bill.com                           12/5/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $      67,850.95   Bill Payments
    Bill.com                           12/6/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $         867.09   Bill Payments
    Bill.com                           12/6/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $     151,624.33   Bill Payments
    Bill.com                          12/10/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $      11,735.35   Bill Payments
    Bill.com                          12/11/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $       9,114.25   Bill Payments
    Bill.com                          12/13/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $     158,909.05   Bill Payments
    Bill.com                          12/17/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $      16,485.64   Bill Payments
    Bill.com                          12/19/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $      40,740.96   Bill Payments
    Bill.com                          12/20/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $     163,022.53   Bill Payments
    Bill.com                          12/27/2018   1810 Embarcadero Road, Palo Alto, CA 94303                        $         701.72   Bill Payments
    Bill.com                            1/9/2019   1810 Embarcadero Road, Palo Alto, CA 94303                        $      52,105.84   Bill Payments
    Bill.com                           1/14/2019   1810 Embarcadero Road, Palo Alto, CA 94303                        $      65,028.96   Bill Payments
    Bill.com                           1/15/2019   1810 Embarcadero Road, Palo Alto, CA 94303                        $      26,197.74   Bill Payments
    Bill.com                           1/17/2019   1810 Embarcadero Road, Palo Alto, CA 94303                        $       2,349.07   Bill Payments
    Bill.com                           1/22/2019   1810 Embarcadero Road, Palo Alto, CA 94303                        $      26,806.31   Bill Payments
    Bill.com Total                                                                                                   $     969,953.97
    Comerica Bank                      12/3/2018   226 Airport Parkway, San Jose, CA 95110                           $      10,694.71   Debt Payment
    Comerica Bank                     12/13/2018   226 Airport Parkway, San Jose, CA 95110                           $       2,884.41   Bank Fee
    Comerica Bank                      1/14/2019   226 Airport Parkway, San Jose, CA 95110                           $       2,311.39   Bank Fee
    Comerica Bank                      2/13/2019   226 Airport Parkway, San Jose, CA 95110                           $       2,615.55   Bank Fee
    Comerica Bank Total                                                                                              $      18,506.06
    Costarella                        1/14/2019    45 Sausalito   - San Francisco Pier 41, San Francisco, CA 94133   $       2,808.52   Vendor Wire
    Costarella                        1/15/2019    45 Sausalito   - San Francisco Pier 41, San Francisco, CA 94133   $       4,427.83   Vendor Wire
    Costarella                        1/16/2019    45 Sausalito   - San Francisco Pier 41, San Francisco, CA 94133   $       2,820.50   Vendor Wire
    Costarella                        1/18/2019    45 Sausalito   - San Francisco Pier 41, San Francisco, CA 94133   $       2,640.70   Vendor Wire



                                 Case: 19-30232        Doc# 96           Filed: 03/29/19 Entered: 03/29/19 15:39:35      Page 20 of
                                                                                    Page21
                                                                                         2 of 3
Munchery, Inc.
Case No. 19-30232
SOFA Exhibit 3. Certain payments or transfers to creditors within 90 days before filing this case.

                  Creditor                  Date                                            Address                       Amount                Reason for Payment
    Costarella                            1/18/2019   45 Sausalito - San Francisco Pier 41, San Francisco, CA 94133   $       3,947.73   Vendor Wire
    Costarella Total                                                                                                  $      16,645.28
    Del Monte Meat                        1/16/2019   PO Box 101831, Pasadena, CA 91189                               $       7,744.33   Vendor Payment
    Del Monte Meat                        1/17/2019   PO Box 101831, Pasadena, CA 91189                               $       3,956.42   Vendor Payment
    Del Monte Meat                        1/22/2019   PO Box 101831, Pasadena, CA 91189                               $      12,188.33   Vendor Payment
    Del Monte Meat Total                                                                                              $      23,889.08
    Eureka Ventures                       12/7/2018   434 North Canal #11, South San Francisco, CA 94080              $      87,748.36   Rent
    Eureka Ventures                       1/15/2019   434 North Canal #11, South San Francisco, CA 94080              $      87,748.36   Rent
    Eureka Ventures Total                                                                                             $     175,496.72
    Finestone Hayes, LLP                  1/11/2019   456 Montgomery St, 20th Floor, San Francisco, CA 94104          $      15,000.00   Bankruptcy Services
    Finestone Hayes, LLP Total                                                                                        $      15,000.00
    Hanover Insurance                    11/29/2018   440 Lincoln St, Worcester, MA 01653                             $      17,699.94   Insurance Payment
    Hanover Insurance                     12/6/2018   440 Lincoln St, Worcester, MA 01653                             $       3,543.58   Insurance Payment
    Hanover Insurance Total                                                                                           $      21,243.52
    IPFS Financial                       12/11/2018   PO Box 412086, Kansas City, MO 64141                            $      28,603.38   Debt Financing
    IPFS Financial                        1/11/2019   PO Box 412086, Kansas City, MO 64141                            $      28,603.38   Debt Financing
    IPFS Financial Total                                                                                              $      57,206.76
    Kaiser                               12/11/2018   PO Box 745874, Los Angeles, CA 90074                            $         486.47   Payroll Benefits
    Kaiser                               12/13/2018   PO Box 745874, Los Angeles, CA 90074                            $      39,501.36   Payroll Benefits
    Kaiser                                1/15/2019   PO Box 745874, Los Angeles, CA 90074                            $      41,312.79   Payroll Benefits
    Kaiser Total                                                                                                      $      81,300.62
    Modesto Food Distributors             1/22/2019   7601 El Camino Real, Colma, CA 94014                            $      20,000.00   Vendor Payment
    Modesto Food Distributors Total                                                                                   $      20,000.00
    Pex                                  11/30/2018   462 7th Ave, 21st Floor, New York, NY 10018                     $       2,500.00   Fuel Card Funding
    Pex                                   12/7/2018   462 7th Ave, 21st Floor, New York, NY 10018                     $       3,500.00   Fuel Card Funding
    Pex                                  12/18/2018   462 7th Ave, 21st Floor, New York, NY 10018                     $       3,500.00   Fuel Card Funding
    Pex                                    1/4/2019   462 7th Ave, 21st Floor, New York, NY 10018                     $       2,500.00   Fuel Card Funding
    Pex                                   1/16/2019   462 7th Ave, 21st Floor, New York, NY 10018                     $       1,000.00   Fuel Card Funding
    Pex Total                                                                                                         $      13,000.00
    PG&E                                 12/18/2018   PO Box 997300, Sacramento, CA 95899                             $      11,105.66   Utilities
    PG&E                                  1/17/2019   PO Box 997300, Sacramento, CA 95899                             $      10,295.36   Utilities
    PG&E Total                                                                                                        $      21,401.02
    Ryder                                 1/4/2019    11690 NW 105 St, Miami, FL 33178                                $      37,203.64   Vendor Wire
    Ryder Total                                                                                                       $      37,203.64
    Telegraph Hill                        1/22/2019   268 Bush St, #1500, San Francisco, CA 94104                     $      20,000.00   Vendor Wire
    Telegraph Hill Total                                                                                              $      20,000.00
    Grand Total                                                                                                       $   3,615,869.62




                                      Case: 19-30232      Doc# 96         Filed: 03/29/19 Entered: 03/29/19 15:39:35      Page 21 of
                                                                                     Page21
                                                                                          3 of 3
